Per Curiam.
1. When considered in connection with the evidence of the notary public who issued a certificate of protest on the paper sued on, the certificate not having been filed in court and permitted to remain there as provided in the Civil Code § 5822, it was not error to reject the certificate from evidence when offered by the plaintiff.
2. The grounds of the motion for new trial which complained of the omission to charge without request, when considered in connection with the pleadings and the evidence and the charge as given, show no error requiring the grant of a new trial.
3. All other questions raised in this case are controlled by the rulings in the cases of Fidelity Trust Co. v. Mays, 142 Ga. 821 (83 S. E. 961), and Park v. Mays, 143 Ga. 71 (84 S. E. 426).

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.